UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-7772


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

EVERETT TYREE COOK,

                      Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Lynchburg.   Norman K. Moon, Senior
District Judge. (6:07-cr-00026-NKM-1)


Submitted:   December 13, 2012            Decided:   December 19, 2012


Before MOTZ, WYNN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Everett Tyree Cook, Appellant Pro Se. Sharon Burnham, Donald Ray
Wolthuis, Assistant United States Attorneys, Roanoke, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Everett Tyree Cook appeals the district court’s order

denying his 18 U.S.C. § 3582(c)(2) (2006) motion for a reduction

of his sentence based on Amendment 750 and Dorsey v. United

States, 132 S. Ct. 2321 (2012).              Cook was sentenced before the

effective date of the Fair Sentencing Act.                 Therefore, the Act

does not apply to his sentence.            See Dorsey, 132 S. Ct. at 2335.

We   have   reviewed    the   record    and    find   no    reversible    error.

Accordingly, we affirm.        We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before    this   court    and    argument     would   not   aid   the

decisional process.



                                                                         AFFIRMED




                                       2